Citation Nr: 1017036	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-39 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for chronic headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to August 2003.

With regard to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a back disability, this matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2007, a statement of the 
case was issued in October 2007, and a substantive appeal was 
received in December 2007.

With regard to the issue of entitlement to an initial 
disability rating in excess of 10 percent for chronic 
headaches, this matter comes to the Board on appeal from a 
May 2006 RO rating decision.  A notice of disagreement was 
received in August 2006, a statement of the case was issued 
in October 2007, and a substantive appeal was received in 
December 2007.

The Veteran testified at a Board hearing in March 2010.  A 
transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's headaches are shown to more nearly 
approximate characteristic prostrating attacks occurring an 
average of once a month; there is no evidence that the 
migraine headaches are very frequently completely prostrating 
or manifesting in prolonged attacks that produce severe 
economic inadaptability.

2. An April 2005 RO decision denied entitlement to service 
connection for a back disability; the Veteran filed a notice 
of disagreement in May 2005, but expressly withdrew the 
appeal in February 2006 without any subsequent timely attempt 
to re-initiate an appeal of the April 2005 decision.

3.  In August 2006, the Veteran requested that his claim of 
entitlement to service connection for a back disability be 
reopened.

4. Certain evidence received since the April 2005 RO decision 
is not cumulative or redundant of evidence already in the 
claims folder, relates to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for a back disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent initial rating, but no 
higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2009).

2.  The April 2005 RO rating decision which denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  Evidence received since the April 2005 RO rating decision 
is new and material in connection with the petition to reopen 
the claim of entitlement to service connection for a back 
disability, and the Veteran's claim of entitlement to service 
connection for a back disability has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a back disability, there is no need to 
undertake review of compliance with VCAA and implementing 
regulations at this time.  This Board decision grants the 
Veteran's appeal to the extent that it finds new and material 
evidence sufficient to reopen the underlying claim; it is 
anticipated that any deficiencies with regard to VCAA notice 
or the duty to assist the Veteran will be addressed and 
remedied while the underlying issue is on remand to the RO.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board now proceeds to review compliance with the VCAA 
with regard to the remaining issue in this case.



Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated in September 2006.  
Moreover, in this  letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of the issue on 
appeal, as evidenced by the October 2008 supplemental 
statement of the case.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the effectively timely letter sent in September 
2006 provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
explained how VA determines disability ratings and effective 
dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. § 
3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim- the burden of 
proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA reports, have been 
obtained.  The Veteran has been afforded multiple VA 
examinations to evaluate his disability in this appeal; all 
pertinent VA examination reports are of record, including 
those dated in April 2006 and September 2008.  The Board 
notes that the VA examination reports of record contain 
sufficiently specific clinical findings and informed 
discussion of the pertinent features of the disability on 
appeal to provide probative medical evidence adequately 
addressing the issue decided below.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis of Petition to Reopen Claim

The RO denied the Veteran's claim of entitlement to service 
connection for back disability in April 2005.  The Veteran 
was notified of the decision and of his appellate rights by 
letter dated in May 2005.  He initiated an appeal of this 
decision with the filing of a notice of disagreement in May 
2005; however, the Veteran expressly withdrew this appeal in 
a signed written statement dated in February 2006.  The 
Veteran made no subsequent attempt to re-initiate an appeal 
of the April 2005 RO rating decision within the appeal period 
for that decision.  Thus, the rating decision became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The April 
2005 rating decision is the last final decision with respect 
to service connection for a back disability.

At the time of the April 2005 decision, RO adjudication of 
the Veteran's claim determined that there was no medical 
evidence of a chronic back disability during service or 
within one year after service, nor was there medical evidence 
of any current chronic back disability at that time.

The Veteran applied to reopen the claim in August 2006.  In 
November 2006, the RO found that new and material evidence 
had not been received.

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 provides that new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Arthritis 
may be presumed to have been incurred in service if it is 
manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Evidence obtained since the prior final decision features 
private medical records describing pain in the Veteran's back 
around the area of his kidneys.  Most significantly, a 
February 2007 statement from a private treating urologist 
explains that the Veteran's complaints of flank pain most 
likely involve muscular or skeletal pathology; they are not 
entirely accounted for by the Veteran's known kidney 
pathology.  Other newly submitted medical evidence in the 
form of private treatment records from the urologist are 
consistent with this conclusion, as they contain medical 
diagnostic impressions that include discussion that some of 
the flank pain is possibly muscular or skeletal in origin.

The Board notes that evidence of record at the time of the 
prior final decision in that case included service treatment 
records showing that the Veteran complained of lower back 
pain on multiple occasions.  In September 1998, the Veteran 
sought treatment for lower back pain in the L3-L4 region that 
was of 8 days duration at the time of the documented 
consultation.  The pain was assessed to be mechanical in 
nature and associated with overuse.  In July and August of 
2002, the Veteran again sought treatment for what was 
reported to be episodic and chronic pain in his lower back 
and flank region.  The Veteran reported that episodes of the 
pain had been occurring periodically over the past 4 to 6 
years.  It appears that the pain may have been assessed as 
related to a urinary tract infection, but the July 2002 
treatment report does refer to the treatment provider's 
concern that the Veteran's complaint may suggest mechanical 
lower back pain (noted on the handwritten report as "M 
LBP?").  The prior final denial in this case was issued by 
the RO essentially upon the basis that there was no evidence 
that any chronic back disability had manifested during 
service; this finding followed from observing the absence of 
a diagnosed back pathology following service and the apparent 
attribution of the flank pain complaints to a urinary tract 
or kidney pathology rather than a pathology specifically 
involving the Veteran's back.

In the context of the broad evidentiary picture, the Board 
finds significance in the new evidence indicating that the 
Veteran's known kidney pathology does not, in the view of a 
treating specialist, account for all of the Veteran's 
complaints of low back or flank pain.  The fact that the 
treating urology specialist believes that some of the 
Veteran's back or flank pain may be a result of a muscular or 
skeletal problem beyond the scope of the known kidney 
pathology relates to an unestablished fact (the possible 
existence of a low back pathology) necessary to substantiate 
the claim.  In the Board's view, the new evidence raises a 
reasonable possibility of substantiating the claim pending 
the results of additional development, and the most 
reasonable result in this case is to reopen the service 
connection claim for readjudication with full consideration 
of the entire evidentiary record and any additional 
development that may be warranted.

Accordingly, the claim for service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Increased Rating for Headaches

Analysis

The Veteran seeks assignment of a higher initial disability 
rating for his service-connected chronic headaches.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The Veteran's service-connected headaches pathology is rated 
under Diagnostic Code 8100, as essentially similar to a 
migraine headache pathology.  Under Diagnostic Code 8100, the 
criteria for a 10 percent rating are migraines with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  The criteria for a 30 percent 
rating are migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A maximum 50 percent rating is assigned for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define 'prostrating,' nor has the 
Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. 
App. at 126-127 (quoting Diagnostic Code 8100 verbatim but 
not specifically addressing the definition of a prostrating 
attack).  By way of reference, in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), 'prostration' is 
defined as 'extreme exhaustion or powerlessness.'

In this case, the evidence is not entirely clear concerning 
the frequency and severity of the Veteran's headache 
pathology.  Various medical indications appear to be somewhat 
inconsistent in their characterization of the severity of the 
headache pathology, and the nature of the pathology is such 
that there is no objective measurement of clinical indicator 
to consider in this case.  After reviewing the entirety of 
the evidence, and resolving reasonable doubt in the favor of 
the Veteran, the Board finds that the criteria for a 30 
percent rating (but no higher) are most nearly approximated.  
As the headache attacks are not shown to manifest in very 
frequent completely prostrating and prolonged attacks as to 
produce severe economic inadaptability, a 50 percent rating 
is not in order.

The Veteran has consistently testified to the existence of 
his headache pathology since he filed his service connection 
claim in January 2005, and several medical records in the 
claims file document the Veteran's treatment for his headache 
symptom complaints.  The most pertinent among the documents 
and statements of record are those that present some 
indication as to the frequency and severity of manifestations 
of the headache pathology.

A July 2005 VA outpatient record documents that the Veteran 
complained of daily constant headaches that were not 
throbbing and were not accompanied by other symptoms.

An October 2005 VA outpatient record documents that the 
Veteran reported an increase in severity in his headaches 
during use of a medication, with the severity returning to 
baseline after discontinuation of the medication.  The 
Veteran described daily headaches varying in intensity from 
day to day.

An April 2006 VA examination report was primarily focused 
upon evaluating the etiology, rather than specifically the 
severity, of the Veteran's headache pathology.  Nevertheless, 
the report stated that the Veteran's headaches were 'quite 
severe and could last several days' for the past several 
years up until prior to the examination.  The Veteran did 
believe the headaches were probably less frequent and 
definitely less severe since a recent change in his 
hypertension medications.  The Veteran described that he was 
typically able to continue his normal daily activities, and 
that he had missed only one day of work due to headaches in 
the preceding year.

In an August 2006 statement, the Veteran testified that his 
headaches had a frequency of at least once per week.

In an October 2006 statement the Veteran further testified 
that his headache pathology had increased in severity and 
that he was having 'severe or prostrating headaches at least 
weekly now.'  The Veteran contended that the medical evidence 
already of record supported his contentions, suggesting that 
the increase in severity he described had already culminated 
in symptoms meeting the criteria for a 30 percent rating some 
time prior to October 2006.

Of great significance in this case, the Veteran submitted a 
private treatment report from April 2007 concerning his 
headache pathology on appeal.  This report included a cover 
letter describing the Veteran's pathology as a "chronic, 
prostrating headaches syndrome."  The treatment report shows 
that the Veteran complained of headaches daily, with 
especially severe headaches occurring on average once per 
week and occurring in 'clumps.'  The severity of the 
headaches was characterized as '9/10,' featuring aching and 
pressure but without throbbing.  The duration of these 
headaches was reported to be six hours before easing off, 
which may take several additional hours, and may persist into 
the following morning.  The Veteran reported at that time 
that nothing helped with his headaches.  The report indicates 
that the Veteran described at least a 50 percent decrease in 
ability to work effectively, and 'definitely' more than a 50 
percent decrease in ability to interact effectively.  The 
doctor's pertinent final assessment was chronic headache 
syndrome featuring daily headaches with frequent 
'debilitating/prostrating' headaches.  The physician opined 
(consistent with similar statements made in prior VA 
treatment records) that the headaches were more consistent 
with musculoskeletal than vascular type headaches.

A September 2008 VA examination report characterizes the 
Veteran's symptom complaints as involving headaches every day 
or every other day, with a more severe headache every week or 
so.  No associated symptoms were reported.  The examiner 
reviewed the claims file and noted that the Veteran had 
previously undergone a CT scan that was negative.  The 
Veteran noted that none of the medications that had been 
tried had been helpful.  The milder headaches were reported 
to last for several hours, and the more severe headaches were 
reported to last for seven to eight hours up to a maximum of 
two weeks.  The Veteran reported that when he is at home he 
will usually lie down with a headache, but he had not missed 
any time from work due to the headache.  The examiner opined, 
based upon the information available and the Veteran's own 
description of symptoms, that the Veteran's headaches do not 
involve any incapacitating episodes. 

The Veteran's testimony at his March 2010 Board hearing 
featured discussion of the Veteran's attempt to reconcile his 
contention that he experiences prostrating headaches despite 
the undisputed fact that he has not missed any significant 
time from work due to such episodes.  The Veteran explained 
that during some of the period pertinent to this appeal, he 
held a job working for a city that afforded him enough 
distance from supervision to permit him to stop his work 
(involving responsibilities such as mowing lawns outdoors) 
and lay down in the grass or under a tree.  The Veteran 
further described that during his more recent employment 
driving a bus, he is able to complete the remainder of a two 
to four hour shift when a severe attack comes on, but he must 
then lay down and rest for a period of around ten hours.

The Board finds that the evidence reflects that the Veteran's 
headaches do not cause complete prostration or 
incapacitation.  However, the Board interprets the criteria 
for a 30 percent disability rating, along with the definition 
of 'prostrating,' as requiring only that the Veteran's 
symptoms involve extreme exhaustion in episodes occurring 
approximately once per month; the criteria do not appear to 
require incapacitation for a 30 percent disability rating 
and, indeed, the wording of the criteria for a higher 50 
percent rating appear to support this interpretation by 
referring to 'completely prostrating' attacks as compared to 
the merely 'prostrating' attacks contemplated by the criteria 
for a 30 percent disability rating.  The Board notes that the 
September 2008 VA examination report opines only that the 
Veteran's headaches are not 'incapacitating,' but does not 
actually provide a clear opinion regarding the pertinent 
question of prostration.  Significantly, the April 2007 
private medical record explicitly described the Veteran's 
headache severity as frequently prostrating.  The Veteran's 
competent lay testimony, which has been at least reasonably 
consistent in advancing his claim over the years, describes 
symptoms consistent with what is shown in the medical records 
and was contemplated by the April 2007 private report in 
which a doctor characterizes the frequent episodes as 
prostrating.

Although the evidence is not entirely clear, the Board finds 
that with reasonable doubt resolved in the Veteran's favor, 
the headache symptomatology shown by the evidence most nearly 
approximates the criteria for a 30 percent disability rating.

The Board notes that the Veteran's statements and his hearing 
testimony, although not formally limiting his appeal to 
seeking a 30 percent disability rating, have repeatedly and 
exclusively contended in express terms that he believes a 30 
percent rating is warranted.  The Veteran has not presented 
arguments or contentions to assert a basis for entitlement to 
any rating in excess of 30 percent.  In any event, as 
discussed above, the Veteran's headache pathology is clearly 
shown by the evidence to not meet the criteria for any rating 
in excess of 30 percent.  The next higher rating, a maximum 
rating of 50 percent, requires migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  In this case, there is no 
dispute that even the Veteran's most severe headache episodes 
have not ever caused him to miss any significant time from 
his employment; the Veteran does not contend otherwise, and 
has not suggested any manner of 'severe economic 
inadaptability.'  The Board acknowledges that the Veteran 
reported to his private treatment provider in April 2007 that 
he estimated at least a 50 percent decrease in ability to 
work effectively, the Board finds that this does not 
demonstrate 'severe economic inadaptability,' especially in 
light of the fact that the Veteran has not missed any 
significant time from work due to his headaches.

There is no evidence of factors such as being laid off from 
work because of absenteeism or being unable to complete his 
job duties that might indicate severe economic 
inadaptability.  Hence, a preponderance of the evidence is 
against a finding that the Veteran had very frequent 
completely prostrating and prolonged attacks of headaches 
that caused severe economic inadaptability.

As this is an initial rating case, consideration has been 
given to 'staged ratings' for headaches over the period of 
time since service connection became effective.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
evidence shows the Veteran's headache symptom complaints to 
have been essentially consistent, although not always 
thoroughly documented in detail, through the period since the 
first effective date of service connection.  More recent 
medical evidence is more detailed than evidence from earlier 
in the period on appeal, corresponding to the fact that 
development of this appeal had directed new attention to the 
symptom and frequency details pertinent for rating purposes.  
However, the Board finds that the Veteran's headache 
pathology currently warrants a 30 percent disability rating 
and there is no clearly discernible significant increase in 
severity during the period on appeal.

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the VA examination 
reports of record, together with the April 2007 private 
treatment report, are highly probative evidence with regard 
to evaluating the severity of the Veteran's headache 
disability on appeal in this case.  The reports specifically 
document and address the Veteran's symptom complaints, 
document the pertinent specialized clinical findings, and 
present competent medical assessments of the disability 
informed by direct interview and inspection of the Veteran 
together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of 
record, including the Veteran's competent testimony 
concerning his symptom experience and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor 
does any of the evidence of record otherwise probatively show 
that the criteria for any further increased rating are met in 
this case.  The lay testimony has been considered together 
with the probative medical evidence clinically evaluating the 
severity of the pertinent disability symptoms.  The 
preponderance of the most probative evidence does not support 
assignment of any further increased rating in this case 
(beyond the 30 percent assigned in this decision).

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any further 
increased rating in this appeal, beyond the 30 percent rating 
herein assigned.  As the preponderance of the evidence is 
against the assignment of any further increased rating above 
30 percent, the benefit-of-the- doubt doctrine does not apply 
and the claim must be denied to that extent.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disability on 
the Veteran's functioning, including work functioning.  In 
general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted. 
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe a veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe a veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether a veteran's exceptional disability picture 
includes other related factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 116.  If this is the case, then the RO or the Board must 
refer the matter to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), whether expressly raised by the Veteran 
or reasonably raised by the record, is not a separate 'claim' 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is 
warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence 
of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is currently sought in this appeal.  In the 
present case, the Board finds no such question is raised.  
The Veteran has not contended that he is unemployable due to 
the service-connected headaches on appeal; the Veteran has in 
fact indicated this disability has not caused him to miss any 
significant time from his jobs over the years.  The Board 
finds that neither the evidence nor the contentions of record 
otherwise raise the question of whether the Veteran is 
unemployable due to a disability on appeal.  Therefore, the 
Board finds that this appeal does not include an issue of 
entitlement to TDIU.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
back disability.  To this extent, the appeal is granted, 
subject to the following remand section of this decision.

A 30 percent initial rating (but no higher) for headaches is 
warranted.  To this extent, the appeal is granted, subject to 
the regulations governing the payment of monetary awards.


REMAND

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's reopened claim of entitlement to 
service connection for a back disability, there is now 
competent medical evidence indicating that his current low 
back and flank complaints are not entirely attributable to 
his known kidney pathology, and the back complaints may be 
attributable to a muscular or skeletal pathology.  Service 
treatment records show that the Veteran sought treatment for 
complaints of back pain on multiple occasions, in 1998 and in 
2002, and he reported to a treatment provider in 2002 that he 
had chronic episodic experiences of the pain throughout the 
period in between.

The Board finds that a VA examination is warranted to 
determine the nature and etiology of any current chronic back 
disability which may be diagnosed in the Veteran.  Such an 
opinion should address certain complex medical questions 
raised by this case, including with regard to whether any 
current back disability is at least as likely as not to have 
first manifested during the Veteran's military service or is 
etiologically linked to the Veteran's military service.

Additionally, the Board observes that the RO adjudication of 
this issue appears to have denied the petition to reopen the 
claim.  Where the RO initially finds no new and material 
evidence to reopen and the Board then finds that such new and 
material evidence has in fact been received (thus reopening 
the claim), the case must be remanded to the RO for a de novo 
review of the entire record and a merits analysis unless 
there would be no prejudice to the Veteran.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the nature and etiology of the Veteran's 
claimed back disability.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
Following a review of the relevant medical 
evidence in the claims file, to include 
the service treatment records and post-
service treatment records; the medical 
history obtained from the Veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
opine whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current chronic disability of the 
back is causally related to military 
service.  The examiner is asked to 
specifically address the significance, if 
any, of the Veteran's documented in-
service complaints of back pain shown in 
the service treatment records.  A 
rationale for all opinions expressed 
should be given.

2.  After completion of the above, review 
the expanded record and readjudicate the 
issue remaining on appeal.  If the issue 
on appeal remains denied, furnish the 
Veteran with an appropriate supplemental 
statement of the case and the case should 
be returned to the Board after the Veteran 
is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


